Exhibit 12 Ball Corporation and Subsidiaries Ratio of Earnings to Fixed Charges ($ in millions) 2009 2008 2007 2006 2005 Earnings before taxes $ 537.4 $ 452.8 $ 364.5 $ 446.9 $ 363.6 Plus: Interest expensed and capitalized (a) 120.8 144.9 155.8 142.5 121.7 Interest expense within rent 26.0 27.8 28.3 27.7 25.6 Amortization of capitalized interest 4.4 4.8 3.1 2.9 2.9 Distributed income of equity investees – 14.2 12.9 6.0 11.6 Less: Interest capitalized (3.6 ) (7.2 ) (6.4 ) (8.1 ) (5.3 ) Adjusted earnings $ 685.0 $ 637.3 $ 558.2 $ 634.1 $ 520.1 Fixed charges (b) 146.7 172.7 184.1 170.2 147.3 Ratio of earnings to fixed charges 4.7 x 3.7 x 3.0 x 3.6 x 3.5 x (a) Amounts do not include interest for unrecognized tax benefits related to uncertain tax positions. (b) Fixed charges include interest expensed and capitalized as well as interest expense within rent. Page 1 of
